[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO REARGUE
A Motion to Reargue dated January 10, 2003 was filed in the above matter on January 14, 2003. The motion seeks reargument, which was granted, and reconsideration of certain portions of the judgment of the court. In order they are as follows:
That the decision does not include any order of security for the payment of alimony. The court had considered that claim in the original judgment and now as presented anew. While the provisions of the Connecticut General Statutes § 46b-82 do provide that security may be ordered, the court did not order such security in this case. Security was not ordered by reason that there was no evidence as to the cost for life insurance in sufficient amount to secure the alimony obligation as ordered. In addition, the court disagrees with the assertion made by the plaintiff that the testimony shows that the defendant is in good health. On the contrary, the plaintiff claimed that during the trial that the defendant had been a habitual user of marijuana, and had also used cocaine on a number of occasions. See Quindazzi v. Quindazzi,56 Conn. App. 336 (2000).
The plaintiff also argues that the decision did not include orders regarding payment of counsel fees and expert witness fees. The court did review its own orders and the requests made. The court had considered the fact that the plaintiff had incurred substantial attorneys fees and expert witness fees in the preparation and trial of this matter. Those fees were factored into the overall decision with respect to the property division, alimony and other relief. The court declined to make a specific award of counsel fees and does so again now.
Accordingly, the motion to reargue having been granted and heard, the court declines to change the judgment from its original terms.
  BY THE COURT Antonio C. Robaina, J.
CT Page 2905-ai
[EDITORS' NOTE:  This page is blank.] CT Page 2905-aj